

115 HRES 612 IH: Recognizing and reaffirming the critical relationship between the United States and the Republic of Korea since the establishment of the Republic of Korea in 1948.
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 612IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing and reaffirming the critical relationship between the United States and the Republic of
			 Korea since the establishment of the Republic of Korea in 1948.
	
 Whereas the United States, still fatigued from World War II, witnessed a Soviet Union-supported North Korea that crossed the 38th parallel invading the Republic of Korea;
 Whereas only through the robust partnership of the United States and the Republic of Korea did they repel North Korean forces to north of the 38th parallel, establishing the Korean Armistice Agreement, and ending formal hostilities in 1953;
 Whereas the United States and the Republic of Korea have shared a strong alliance since the end of hostilities in 1953 and entering into the Mutual Defense Treaty establishing the United States-Republic of Korea alliance;
 Whereas the Republic of Korea began an economic boom in the early 1960s as it recovered from the Korean War, pushing it high into the ranks of the largest industrialized nations in the world;
 Whereas the United States and the Republic of Korea have cooperated on the peaceful use and implementation of nuclear energy for almost 60 years;
 Whereas the United States and the Republic of Korea trade more than $145,000,000,000 a year in goods, services, and foreign direct investment to further bolster the economies of the two countries;
 Whereas the Republic of Korea is covered by the United States nuclear umbrella to aid in deterrence of any aggressors, further building on the alliance;
 Whereas the United States and the Republic of Korea have worked mutually on pressuring North Korea towards denuclearization;
 Whereas the United States and the Republic of Korea conduct 5 major training exercises and several dozen small unit exercises every year in preparation for continued provocations by North Korea;
 Whereas the Republic of Korea pays more than $800,000,000 a year in support of United States military costs incurred due to the presence of 28,500 troops on the peninsula;
 Whereas the Republic of Korea has paid nearly $10,000,000,000 to build and expand Camp Humphreys for use by the United States; and
 Whereas the United States-Republic of Korea alliance is strong, and no matter the challenge, we go together: Now, therefore, be it  That the House of Representatives—
 (1)reaffirms the importance of the United States-Republic of Korea alliance as a linchpin for security, stability, and prosperity on the Korean Peninsula, in the Asia-Pacific region, and beyond;
 (2)reinforces the longstanding United States commitments to defend the Republic of Korea to include providing a full spectrum of extended deterrence;
 (3)reaffirms the United States support for Republic of Korea forces and continued combined exercises through the region and that the United States military presence in South Korea should not be included or discussed in any potential negotiation with North Korea;
 (4)urges the Governments of the United States and the Republic of Korea to take the opportunity of President Trump’s upcoming state visit to the Republic of Korea to send a louder and clearer message to North Korea that any and all destabilizing provocations will be met with a resolute response by the United States-Republic of Korea combined forces and that should North Korea instead take a step in the right direction, the United States, the Republic of Korea, and the international community are ready to present a brighter future;
 (5)recognizes that the United States-Korea Free Trade Agreement, one of the key pillars of the relations between the United States and the Republic of Korea, is mutually beneficial and has been contributing to the alliance, and encourages the United States and the Republic of Korea to work together to resolve any outstanding issues through the bilateral consultative process; and
 (6)encourages the Governments of the United States and the Republic of Korea to continue broadening and deepening the alliance by enhancing cooperation and building new partnerships in both the security and nonsecurity areas.
			